Citation Nr: 1414419	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-01 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, chemical exposure, or as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2011, the Veteran presented sworn testimony during a personal hearing at the Nashville RO, which was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

In January and November 2013, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the records in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of the electronic records.


FINDING OF FACT

The Veteran's currently diagnosed hypertension is not related to his military service, to include exposure to herbicides or chemicals, and is not due to or aggravated by his service-connected diabetes mellitus.





CONCLUSION OF LAW

Entitlement to service connection for hypertension, to include as due to herbicide exposure, chemical exposure, or as secondary to service-connected diabetes mellitus, type II, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for hypertension, to include as due to herbicide exposure, chemical exposure, or as secondary to service-connected diabetes mellitus, type II.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in January and November 2013, the Board remanded this claim and ordered either the agency of original jurisdiction (AOJ) or Appeals Management Center (AMC) to provide the Veteran with a VA examination and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided with a VA examination for his hypertension in April 2013, and a report of the examination was associated with his claims folder.  The Veteran's claim was readjudicated via June 2013 and February 2014 supplemental statements of the case (SSOCs).  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by letters mailed in January and June 2009.  Although the June 2009 VCAA letter was provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the Veteran's claim was readjudicated in a December 2009 statement of the case (SOC) as well as January 2011, June 2013, and February 2014 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

Additionally, the Veteran was afforded a VA examination in April 2013 with an addendum obtained in December 2013.  The VA examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He was afforded a hearing before the undersigned in June 2011.

Accordingly, the Board will proceed to a decision.

Analysis

The Veteran contends that his diagnosed hypertension is related to his military service, to include exposure to herbicides as well as chemicals including liquid oxygen.  He has further contended that his hypertension is alternatively due to or aggravated by his service-connected diabetes mellitus. 

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including hypertension, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2013).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).

Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Presumption of soundness consideration

The Veteran's January 1965 pre-induction report of medical history documents a complaint of high or low blood pressure.  His blood pressure was 120/68 at that time.    

To the extent that there is a question as to whether the Veteran had a preexisting hypertension disability that was aggravated by his military service, the Board notes that hypertension was not noted on the Veteran's January 1965 pre-induction examination or his November 1965 enlistment examination and thus the presumption of soundness applies.  This presumption cannot be rebutted unless there is clear and unmistakable evidence that the hypertension pre-existed and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board observes that the Veteran's service treatment records during his period of active duty do not document complaints of or treatment for hypertension or symptoms associated therewith that may be attributable to a pre-existing disability.  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's current hypertension pre-existed his military service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Moreover, the Veteran has not contended that his hypertension pre-existed service.  The presumption of soundness upon enlistment has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.

Presumptive service connection

The record does not reflect medical evidence showing any manifestations of hypertension during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with hypertension until June 1994 (more than 25 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis as to this claim.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct or secondary basis is warranted.  

Direct service connection

As detailed above, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of hypertension.  See, e.g., the April 2013 VA examination report.  Accordingly, element (1), current disability, is satisfied.

With respect to Hickson element (2)-including in-service disease in particular, the Board notes that the Veteran complained of high or low blood pressure on his January 1965 pre-induction report of medical history as well as his October 1967 report of medical history in conjunction with his separation examination.  However, he was not diagnosed with hypertension during either examination. The remainder of his service treatment records is absent complaints of or treatment for hypertension.  

Concerning in-service injury, the Board concedes the Veteran's in-service exposure to Agent Orange.  Of particular importance in this regard is the fact that service personnel records confirm the Veteran's service in the Republic of Vietnam.  His exposure to herbicides is, therefore, presumed.  See 38 U.S.C.A. § 1116(f). 

The Board notes that pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009). 

According to 38 C.F.R. § 3.309(e) (2013), hypertension is not one of the listed diseases as presumptively related to herbicide exposure.  On August 31, 2010, the Secretary of VA published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e) to add, in part, ischemic heart disease as a presumptive condition.  See 75 Fed. Reg. 53,202.  Because ischemic heart disease refers only to heart disease, hypertension was not included. Additionally, in September 2011, the NAS issued Veterans and Agent Orange: Update 2010 (Update 2010).  Based on the Update and prior NAS reports, the Secretary of Veterans Affairs determined that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for hypertension.  See 77 Fed. Reg. 155 (August 10, 2012). Therefore, hypertension may not be presumed to be related to herbicide exposure. 

Despite the lack of presumptive service connection, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran has also contended that his hypertension is related to chemicals, including liquid oxygen, that he handled as part of his duties as a cryogenics specialist.  See, e.g., the June 2011 Board hearing transcript, pgs. 3-6. The Veteran served on active duty from December 1965 to October 1967.  His DD Form 214 reflects that his military occupational specialty involved working with chemicals.  As indicated above, his service treatment records are negative for any history, treatment, or diagnosis of hypertension.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds the Veteran credible with regard to his statements that he worked with chemicals, including liquid oxygen, during his military service.  Hickson element (2) is therefore satisfied.

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current hypertension is related to his military service.

Specifically, the Veteran was afforded a VA examination in April 2013.  After examination of the Veteran and review of his claims folder, to include his exposure to chemicals during service, the VA examiner diagnosed the Veteran with hypertension and concluded in a December 2013 addendum that it is less likely as not that the Veteran's hypertension is caused by his military service.  The VA examiner's rationale for her conclusion was based on the Veteran's report that he had normal blood pressure readings in service and was not treated for hypertension.  Moreover, the Veteran had reported that the onset of his hypertension was in 1994.  Further, the examiner did not identify in a review of medical literature any relationship between hypertension specifically and exposure to liquid oxygen.  
The April 2013 VA examination report with December 2013 addendum was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology of hypertension for more than 25 years after service.  The VA examiner also considered the Veteran's in-service exposure to chemicals, to include liquid oxygen, and determined that his exposure did not cause his current hypertension.

The Board observes that the Veteran has submitted multiple medical articles which document the effects of exposure to chemicals such as liquid oxygen and calcium carbide, which as discussed above, he contends caused his hypertension.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, although these articles indicate that exposure to these chemicals can cause chest pain, they do not indicate that exposure specifically causes hypertension.  In any event, the articles submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Furthermore, as discussed above, the April 2013 VA examiner specifically considered the Veteran's reported exposure to chemicals and concluded after examination and consideration of the Veteran's medical history that his military service did not cause his current hypertension.  As such, the Board finds the medical articles submitted by the Veteran to be of no probative value with regard to a nexus between the Veteran's hypertension and his military service.

With regard to the Veteran's contention that his hypertension is related to his in-service herbicide exposure, while there is a current disability and in-service exposure to herbicides, the competent and probative evidence does not indicate that his hypertension may be related to that exposure.  Rather, the evidence (including the Secretary's determination based on the National Academy of Sciences' findings discussed above) indicates a non-relationship.  The Board finds that the report of the NAS is of great probative value in evaluating the Veteran's claim.  Its conclusions are based on nationwide, peer-reviewed studies conducted over time with specific focus on the veteran population.  The competent evidence of record does not contradict the findings.  Therefore, the Board finds that the evidence does not support a nexus between the Veteran's service and his current hypertension diagnosis.    

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his hypertension and his military service, to include herbicide and chemical exposure.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current hypertension.  Such opinion requires specific medical training in the field of internal medicine and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of internal medicine to render medical opinions, the Board must find that his contention with regard to a nexus between his hypertension and military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had hypertension since service.  He also reported high or low blood pressure at his October 1967 separation examination.  While the Veteran is competent to report hypertension or symptoms associated therewith over the years since service, the Board notes that hypertension was not noted during service or found at the time of his service discharge.  Indeed, "no recent hypertension" was reported at his separation examination.  Furthermore, the Veteran reported on his December 2008 claim for VA benefits that the onset of his hypertension was in 1985.  The Board therefore finds that his current statements regarding a continuity of symptoms since service that resulted in his current hypertension are outweighed by the service treatment records and medical opinions.  Specifically, the October 1967 separation examination from service as well as the April 2013 VA examination and the Veteran's report that his hypertension began in 1985 contradict any current assertion that his current hypertension was manifested during service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, element (3), nexus, is not met, and the Veteran's claim fails on this basis.  
 
Secondary service connection

In order to establish service connection on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin, supra.

As discussed above, with respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of hypertension.  See, e.g., the April 2013 VA examination report.  Accordingly, element (1), current disability, is satisfied as to both claims.  Additionally, the Veteran is currently service-connected for diabetes mellitus.  Element (2) is therefore also satisfied.    

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current hypertension is due to or aggravated by his diabetes mellitus.

Specifically, the Veteran was afforded a VA examination in April 2013 with an addendum obtained in December 2013.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with hypertension and concluded that it is less likely than not related to or aggravated by the diabetes mellitus.  The VA examiner's rationale for her conclusion was based on her finding that the Veteran's diabetes is well controlled on diet and there is no evidence of a renovascular condition.  

The April 2013 VA examination report with December 2013 addendum were based upon thorough examination of the Veteran and analysis of his entire history.  See Bloom, supra.  

The Board observes that the Veteran has submitted a medical article indicating a relationship between diabetes and hypertension.  As discussed above, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin, supra; see also 38 C.F.R. § 3.159(a)(1), supra.  However, the article submitted by the Veteran is of a general nature and does not contain any information or analysis specific to the Veteran's case.  Additionally, the Court has held that medical evidence which is speculative, general, or inconclusive in nature cannot support a claim.  See Jones, Beausoleil, and Libertine, supra.  Furthermore, as discussed above, the April 2013 VA examiner concluded after examination and consideration of the Veteran's medical history that his hypertension is not due to or aggravated by his diabetes.  As such, the Board finds the medical article submitted by the Veteran to be of no probative value with regard to a nexus between the Veteran's hypertension and his diabetes.

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his hypertension and his service-connected diabetes mellitus.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his service-connected diabetes mellitus.  That is, the Veteran is not competent to opine on matters such as the etiology of his current hypertension.  Such opinion requires specific medical training in the field of internal medicine and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of internal medicine to render medical opinions, the Board must find that his contention with regard to a nexus between his hypertension and service-connected diabetes mellitus to be of no probative value.  See 38 C.F.R. § 3.159(a)(1), supra.  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

Accordingly, the Veteran has not presented competent and probative evidence of a link between his hypertension and his service-connected diabetes mellitus.  Element (3) of the required criteria for an award of service connection is not met, and the Veteran's claim fails on this basis.  
 
Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, to include as due to herbicide exposure, chemical exposure, or as secondary to service-connected diabetes mellitus, type II.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure, chemical exposure, or as secondary to service-connected diabetes mellitus, type II is denied.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


